Title: To George Washington from James McHenry, 7 September 1798
From: McHenry, James
To: Washington, George



My Dear Sir
Trenton [N.J.] 7th Sepr 1798

I received yesterday evening your letter of the 3d inst. I had understood by the public prints you were indisposed, and am truely & sincerely rejoiced to learn from yourself that you have recovered. I think it will be proper you should intermit for some time your attention to business, and avoid the early morning and evening air, as well as much exposure to the hot sun.
The President is determined to place Hamilton last and Knox first. I have endeavoured all in my power to preserve your arrangement, but without effect. You shall be informed, in a short time of

the course of the business. I know not how it will be received by Hamilton, and can only hope, that he will not refuse to serve. I shall however soon know, and will instantly acquaint you. Your sincere & affectionate

James McHenry

